Citation Nr: 0612623	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-19 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for onychomycosis, 
claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for a liver disorder, 
claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for PTSD, 
type II diabetes mellitus, onychomycosis, and a liver 
disorder.

The Board notes the February 2003 rating decision also denied 
service connection for a personality disorder and colon 
polyps.  In the veteran's March 2003 notice of disagreement, 
he withdrew his claim for service connection for colon 
polyps, and did not appeal the personality disorder claim.  
Therefore, those issues are not currently before the Board.

A videoconference hearing was scheduled for the veteran in 
November 2005, but he did not report for the hearing.  
Therefore, the case is now properly before the Board.

The claims for entitlement to service connection for type II 
diabetes mellitus and onychomycosis as secondary to diabetes 
mellitus are addressed in the Remand portion of the decision 
below, and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
post-traumatic stress disorder (PTSD) due to any incident or 
event in military service.  

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran has current 
hepatitis C that is due to any incident or event in military 
service.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2005).  

2.  A liver disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Courts in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In July 2002, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims as 
well as its duty to assist him in substantiating his claims 
under the VCAA.  In addition, the discussions in the February 
2004 Statement of the Case (SOC) informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  

While the July 2002 letter did not explicitly ask the veteran 
to provide "any evidence in [his] possession that pertain[s] 
to his claim, see 38 C.F.R. § 3.159(b)(1), the February 2004 
SOC contains the complete text of 38 C.F.R. § 3.159(b)(1), 
which contains such notice.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

Together, the July 2002 letter and the February 2004 SOC 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, a discussion of the facts of 
the case, and the basis of the denials.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, the service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send medical records regarding 
treatment for his disability, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran responded to the RO's communications with 
additional argument, thus curing (or rendering harmless) any 
previous omissions.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.  See also Conway v. Principi, 353 F.3d 1359, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."  
Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, i.e., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision, since the decision herein, in pertinent part, 
denies entitlement to compensation.  Any questions as to an 
appropriate disability rating or effective date to be 
assigned as to those issues are therefore rendered moot.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2005); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2005); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV or the American Psychiatric Associations' Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994), 
as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The veteran has asserted that he was exposed to many 
stressful events while on active duty in Vietnam.  However, 
review of the veteran's claims file shows the veteran does 
not have a competent diagnosis of PTSD.  In this context, the 
Board notes the record contains two conflicting medical 
opinions as to whether the veteran currently has PTSD.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

An August 2002 VA treatment note reflects the veteran was 
diagnosed with PTSD after a mental health evaluation.  The 
veteran reported being in actual combat while in Vietnam from 
April to December 1967 and also reported being previously 
diagnosed with PTSD.  As to traumatic events during service, 
the veteran stated that he witnessed the impact of the war on 
a Red Cross ship (this note probably refers to the USS 
Sanctuary, a Navy hospital ship to which the veteran was 
assigned).  He also reported that he had recurrent and 
intrusive distressing memories and dreams as well as intense 
distress from cues of the war.  Based on examination of the 
veteran, the clinical social worker diagnosed the veteran 
with PTSD and major depression.  

The veteran was afforded a VA PTSD examination in February 
2003.  At that examination, the veteran reported that he was 
stationed on the USS Sanctuary and that he traveled rivers 
near DaNang and Chu Lai.  He reported that during his first 
week in Vietnam, a gun mount blew up on another ship and it 
was his responsibility to go up a river to retrieve the 
wounded personnel.  He stated several of those individuals 
were missing arms and legs from the explosion.  On 
examination, he was fully oriented with no signs of any 
difficulty in memory, concentration, computation, 
abstraction, or language function.  Based on review of the 
claims file and examination of the veteran, the physician 
opined the veteran did not currently suffer from any 
impairment that was related to PTSD.  The physician diagnosed 
him with a personality disorder with transient episodes of 
impairment, including previous suicide gestures for which he 
was hospitalized.  In opining that the veteran did not have 
PTSD, the physician noted, based upon the veteran's stated 
history, that he had one or more stressor events in Vietnam, 
but that the veteran did not present with any history of 
reoccurrence of his stressors.  The physician noted that he 
reported sleeping soundly with no indication that he had a 
serious impairment due to nightmares.  The physician also 
noted the veteran had been married four times and had other 
romantic relationships, which the physician stated suggests 
little to no avoidance symptomatology that would be 
associated with PTSD.  

In evaluating the ultimate merit of this claim, the Board 
ascribes more probative weight to the opinion rendered at the 
February 2003 VA examination.  This examination appears to 
have been based on a thorough review of the claims file, and 
the VA physician noted the specific symptoms of PTSD the 
veteran did not present, i.e., nightmares, avoidance, or 
memory and concentration problems.  

The Board does consider the August 2002 VA treatment record 
to be competent medical evidence.  However, the Board finds 
this opinion to be of less probative value than the February 
2003 VA opinion because the social worker did not review the 
claims file, and his opinion is based upon the veteran's 
inaccurate report of being in actual combat in Vietnam and 
being previously diagnosed with PTSD.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (to the effect that an opinion 
based upon an inaccurate factual premise has no probative 
value).  In this regard, the Board notes there is no evidence 
of record showing the veteran was involved in combat during 
service in Vietnam.  There is also no evidence showing he was 
diagnosed with PTSD prior to August 2002.  The Board does 
note the veteran reported being treated for PTSD at the Vet 
Center in Fort Collins, Colorado, but no records were found 
there for the veteran.  The Board does not doubt the veteran 
sincerely believes he has PTSD related to his military 
service; however, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Therefore, the Board ascribes the most probative weight to 
the February 2003 VA examination, which specifically ruled 
out PTSD as a diagnosis after thorough evaluation of the 
record and examination of the veteran.  

Without a current diagnosis of post-traumatic stress 
disorder, VA need not determine whether the evidence of 
record shows a causal nexus between alleged current PTSD 
symptomatology and a claimed in-service stressor, since the 
veteran's claim may only be granted if he has a current 
diagnosis.  Absent proof of the existence of the disability 
being claimed, there can be no valid claim.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Based on the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for PTSD, 
and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, 1 Vet. App. at 55.

B.  Liver disorder

The veteran is claiming service connection for a liver 
disorder secondary to diabetes mellitus.  As noted, the issue 
of service connection for diabetes mellitus is discussed in 
the Remand portion of this decision.  

The Board notes the veteran does not have a current diagnosis 
of a liver disorder.  At the veteran's entrance and 
separation examinations in August 1965 and September 1968, 
respectively, his abdomen and viscera were normal on clinical 
evaluation and he denied having any stomach, liver, or 
intestinal problems.  Service medical records are negative 
for any complaints, treatment, or findings related to a liver 
disorder.  

A March 1999 private medical record reflects the veteran 
complained of stomach problems and abdominal pain.  An April 
1999 abdominal ultrasound revealed the veteran's liver was 
unremarkable, but poorly visualized.  Although the study was 
technically limited, the findings were grossly normal.  In 
June 2002, the veteran was given a CT scan of his abdomen 
after he had abnormal liver function tests.  The CT scan 
revealed a fatty liver.  Although there is evidence that the 
veteran had problems with his liver in June 2002, there were 
no objective clinical findings reflecting an underlying 
disease, and the physician did not relate the liver problem 
to the veteran's diabetes mellitus.  The Board also notes 
that a subsequent private medical record dated July 2002 does 
not mention a liver problem.  Likewise, the February 2003 VA 
examination report reflects the veteran's liver was not 
enlarged on examination.  

Without proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board does not doubt the veteran sincerely believes he has a 
liver disorder secondary to his diabetes mellitus, but he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
addition, there is no medical evidence of record which 
reflects the veteran has a current liver disability that is 
due to diabetes mellitus.  

Because there is no showing of a current liver disability, 
there is no need to delay the resolution of this issue 
pending the remand of the claim for diabetes mellitus.  
Therefore, the claim for service connection for a liver 
disorder, to include as secondary to diabetes mellitus, must 
be denied, and there is no reasonable doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a liver disorder, to 
include as secondary to diabetes mellitus, is denied.


REMAND

In addition to the foregoing, the veteran is seeking service 
connection for type II diabetes mellitus, claimed as due to 
herbicide exposure in Vietnam.  He also seeks service 
connection for onychomycosis, as secondary to diabetes 
mellitus.  

Service connection may be presumed for disability which is a 
result of exposure to Agent Orange or other herbicides by 
showing two elements.  First, the veteran must show that he 
served in the Republic of Vietnam during the Vietnam era.  38 
U.S.C.A. § 1116 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.307(a)(6) (2005).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e), or otherwise establish a nexus to service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Diabetes 
mellitus is listed in 38 C.F.R. § 3.307 as one of the 
diseases subject to presumptive service connection for 
exposure to herbicides.  

The Board notes the evidence of record indicates the veteran 
has a current diagnosis of type II diabetes mellitus.  
Therefore, we must determine whether the veteran served in 
Vietnam and is, therefore presumed to have been exposed to 
herbicides.  Navy personnel records show that the veteran was 
issued the Vietnam Service Medal in July 1967, by virtue of 
serving aboard the USS Sanctuary while operating in 
"contiguous waters of Vietnam."  In September 1967, he was 
authorized to wear the Republic of Vietnam Campaighn Bar with 
Device, for service "in the Vietnam area on board the USS 
Sanctuary."

The veteran's DD Form 214 reflects that his military 
occupational specialty was as a boatswain's mate, with 
related civilian work indicated as water transportation 
occupations.  The veteran has asserted that he was 
responsible for transporting wounded and deceased personnel 
from the shores of Vietnam to the USS Sanctuary, the Naval 
Hospital Ship to which he was assigned.  The veteran has 
specifically stated that he travelled on rivers close to Da 
Nang and Chu Lai, Vietnam, to pick up personnel who were 
injured.  

The record contains general information about the USS 
Sanctuary from the Internet which reflects that the ship was 
assigned to duty off South Vietnam and carried medical 
facilities close to the combat area.  The information also 
states that patients were transferred from the battlefield to 
the ship by helicopter.  

Although the veteran has provided general, possibly 
unverifiable information about his service in the waters of 
Vietnam, the Board concludes that he has reported information 
that may be verified by the service department.  "Service in 
the Republic of Vietnam" means actual service in-country in 
Vietnam, and includes service in the waters offshore, or 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2005).  See VAOPGCPREC 7-93 
(holding that service in Vietnam dies not include service of 
a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace); and 
VAOPGCPREC 27-97 (holding that mere service on deep-water 
naval vessels in waters off-shore of the Republic of Vietnam 
is not qualifying service in Vietnam).  The veteran cannot, 
therefore, benefit from the Agent Orange presumption just by 
having been aboard a Navy ship off the Vietnam coast.  Review 
of the record shows the RO has not attempted to verify the 
veteran's assertions by inquiry to the service department; 
therefore, a remand is necessary to attempt to verify the 
nature of his claimed service in Vietnam.  

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that enhanced VCAA notice may be 
needed in certain claims for compensation.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.	Contact the veteran and request he 
provide any additional information 
regarding the organizational unit to 
which he was assigned during the 
claimed missions when he transported 
people from Vietnam to the USS 
Sanctuary.  The veteran should be 
requested to provide any information 
that can be used to verify his 
assignment on the USS Sanctuary, 
including the name of his Commanding 
Officer.  The veteran should also be 
requested to provide the frequency of 
the missions as well as the dates, if 
possible.  

2.	The RO should then attempt to verify 
the occurrence of the claimed missions 
with the service department. 

a.	Request the department provide any 
available information that might 
corroborate the veteran's alleged 
service in Vietnam or waters 
offshore, during the veteran's 
tour in the vicinity of Vietnam.  
The service department has already 
provided dates of Vietnam service 
for the veteran, i.e., from April 
9, 1967, to June 3, 1967; from 
June 16, 1967, to July 18, 1967; 
from June 25, 1967, to August 27, 
1967; and from September 9, 1967, 
to November 14, 1967.  
Clarification should be sought as 
to whether those dates reflect 
periods when the USS Sanctuary was 
moored in close proximity to 
Vietnam.

b.	The service department should be 
requested to conduct a search of 
all the available and appropriate 
sources, and provide any pertinent 
information, including unit 
histories and morning reports for 
the veteran's unit of assignment, 
as well as the logs of the USS 
Sanctuary and/or any river boats 
or other small vessels associated 
therewith, which might corroborate 
the veteran's assertions.  Any 
information obtained should be 
associated with the claims file.  
If the search efforts produce 
negative results, the claims file 
should be so documented.  The RO 
should provide copies of pertinent 
parts of the veteran's personnel 
records, if available, including 
the veteran's unit assignment in 
Vietnam.

c.	Advise that, although the 
available records do not document 
the veteran served in-country in 
Vietnam or that the USS Sanctuary 
ever docked or entered the inland 
waterways of Vietnam, the veteran 
alleges he was responsible for 
transporting wounded or deceased 
individuals from land to the USS 
Sanctuary.  

3.	Thereafter, the issue on appeal, including 
entitlement to service connection for 
onychomycosis, claimed as secondary to type 
II diabetes mellitus, should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


